DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
Claims 1 and 3-12 are pending in this application.

Allowable Subject Matter
Claims 1 and 3-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to disclose or suggest the following combination of limitations:
performing a parsing and management of the registered speakers in the second storage, based on results of the comparison, which is performed for each consecutive speech segment of the at least one speech segment, of: deleting, from the second storage, at least one second feature quantity among the second features quantities when a degree of similarity between the first feature quantity in the consecutive speech segments, which is present for a fixed period of time or for a fixed number of times, and the at least one second feature quantity stored in the second storage is less than or equal to a threshold and a predetermined condition is satisfied, to remove at least one registered speaker identified by the at least one second feature quantity from the registered speakers stored in the second storage and reduce a total number of registered speakers as target speakers for speaker recognition; and when a first feature quantity having a degree of similarity between the first feature quantity and each of the second feature quantities stored in the second storage, which is less than or equal to a threshold, appears among first feature quantities in speech segments that follow the consecutive speech segments, storing, in the second storage, a second feature quantity having a degree of similarity between the first feature quantity that appeared among the first feature quantities and the second feature quantities stored in the first storage that is greater than a threshold, based on comparing the first feature quantity that appeared among the first features quantities and each of the second feature quantities stored in the first storage; and adding, to the second storage, the first feature quantity that appeared among the first feature quantities as a feature quantity identifying a voice of a new registered speaker when a degree of similarity between the first feature quantity that appeared among the first features quantities and each of the second feature quantities stored in the first storage is less than or equal to a threshold based on a result of comparing the first feature quantity that appeared among the first features quantities and each of the second feature quantities stored in the first storage, to increase the total number of registered speakers who are target speakers for speaker recognition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner. 
Communications via Internet e-mail are at the discretion of the applicant and require written authorization. Should the Applicant wish to communicate via e-mail, including the following paragraph in their response will allow the Examiner to do so:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Should e-mail communication be desired, the Examiner can be reached at Edwin.Leland@USPTO.gov

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN S LELAND III whose telephone number is (571)270-5678. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN S LELAND III/Primary Examiner, Art Unit 2677